           Case 2:18-cv-03723-JDW Document 114 Filed 11/04/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 JAMES EVERETT SHELTON,

                Plaintiff,
                                                    Case No. 2:18-cv-03723-JDW
        v.

 FCS CAPITAL LLC, et al.,

                Defendants.
 JACOVETTI LAW, P.C., et al.,

                Plaintiffs,
                                                    Case No. 2:20-cv-00163-JDW
      v.

 JAMES EVERETT SHELTON, et al.,

                Defendants.

                                            ORDER

       AND NOW, this 4th day of November, 2020, following an evidentiary hearing on the

Joint Motion for Rule to Show Cause (ECF No. 103), and for the reasons set forth on the record,

it is ORDERED as follows:

       1.      The Joint Motion for Rule to Show Cause (ECF No. 103) is DENIED AS MOOT,

given the hearing that took place in open court today;

       2.      Attorney Joshua L. Thomas shall order a copy of the transcript of today’s hearing

on or before November 6, 2020;

       3.      Effective today, and until November 4, 2021, Mr. Thomas shall not file any new

matter in the United States District Court for the Eastern District of Pennsylvania, including the

United States Bankruptcy Court for the Eastern District of Pennsylvania, without obtaining prior
         Case 2:18-cv-03723-JDW Document 114 Filed 11/04/20 Page 2 of 2




approval from the undersigned, upon a showing of good cause and appropriate client authorization;

and

       4.      Defendants in Shelton v. FCS Capital LLC, No. 2:18-cv-03723-JDW shall file their

response to Plaintiff James Shelton’s Petition for Fees Pursuant to Federal Rule of Civil Procedure

37 (ECF No. 101) on or before November 20, 2020.

       In light of the factual findings set forth on the record during today’s hearing, the Court will

send a copy of the hearing transcript, along with other relevant documents, to the governing

disciplinary committee of each and every state bar and federal court in which Mr. Thomas is

licensed or admitted to practice law, along with a letter recommending that the committee

investigate what has transpired in this matter.

                                                      BY THE COURT:


                                                      /s/ Joshua D. Wolson
                                                      JOSHUA D. WOLSON, J.




                                                  2
